42 F.3d 1385
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Joseph JOHNSON, Petitioner Appellant,v.Lacy H. THORNBURG;  John T. Hadden, Respondents Appellees.
No. 93-7362.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 17, 1994.Decided Dec. 5, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Russell A. Eliason, Magistrate Judge.  (CA-93-417-2)
Robert Joseph Johnson, appellant pro se.
Richard Norwood League, Clarence Joe DelForge, III, Office of the Attorney General of North Carolina, Raleigh, NC, for appellees.
M.D.N.C.
DISMISSED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the magistrate judge's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.*  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate judge.  Johnson v. Thornburg, No. CA-93-417-2 (M.D.N.C. Dec. 9, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The parties consented to the magistrate judge's jurisdiction pursuant to 28 U.S.C. Sec. 636(c) (1988)